1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   MAX RAY BUTLER,                                 Case No. EDCV 18-2433 MWF (PVC)
12                       Petitioner,
                                                     ORDER ACCEPTING FINDINGS,
13         v.                                        CONCLUSIONS AND
                                                     RECOMMENDATIONS OF UNITED
14   CYNTHIA SWAIN, Warden,                          STATES MAGISTRATE JUDGE
15                       Respondent.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all the records
18   and files herein, the Report and Recommendation of the United States Magistrate Judge,
19   and Petitioner’s Objections. After having made a de novo determination of the portions of
20   the Report and Recommendation to which Objections were directed, the Court concurs
21   with and accepts the findings and conclusions of the Magistrate Judge.
22
23         IT IS ORDERED that Judgment shall be entered dismissing this action with
24   prejudice.
25   \\
26   \\
27   \\
28   \\

                                                 1
 1         IT IS FURTHER ORDERED that the Clerk serve copies of this Order and the
 2   Judgment herein on Petitioner and counsel for Respondent.
 3
 4                LET JUDGMENT BE ENTERED ACCORDINGLY.
 5
 6   Dated: April 6, 2020
 7
                                                    MICHAEL W. FITZGERALD
 8                                                  UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
